    Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 1 of 15 PageID #:83




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ANJANETTE YOUNG,                              )
                                              )
                              Plaintiff,      )
                                              )
-vs                                           ) Case No.: 19-cv-05312
                                              )
THE CITY OF CHICAGO; CHICAGO POLICE           ) Judge John J. Tharp Jr.
OFFICERS ALAIN APORONGAO, STAR NO.            )
4871; ALEX WOLINSKI, STAR NO. 2605;           ) Magistrate Judge Sidney Schenkier
BRYAN MORDAN, STAR NO. 11437;                 )
GABRIEL CRUZ, STAR NO. 2844; MICHAEL ORTA, )
STAR NO. 11485; JOSEPH LISCIANDRELLO;         )
STAR NO. 119362; MICHAEL DONNELLY,            )
STAR NO. 13784; TITO JIMENEZ, STAR NO. 14955; )
FILIP BIENIASZ, STAR NO. 15454; NIKOLA SARIC, )
STAR NO. 18200; CODY MALONEY, STAR NO. 13032;)
ERIC ACEVEDO, STAR NO. 13560;                 )
OFFICER FRENCH,STAR NO. 15013; OFFICER VILLA,)
STAR NO. 14319,                               )
                                              )
                              Defendants.     )

                     DEFENDANTS’ JOINT MOTION TO DISMISS
                 PLAINTIFF’S FIRST AMENDED COMPLAINT AT LAW

       Defendant City of Chicago, by and through it attorney, Mark A. Flessner, Corporation

Counsel for the City of Chicago, and Defendant Officers Alain Aporangao, Alex Wolinski, Bryan

Mordan, Gabriel Cruz, Michael Orta, Joseph Lisciandrello, Michael Donnelly, Tito Jimenez, Filip

Bieniasz, Nikola Saric, Cody Maloney, Eric Acevedo, Ella French, and Jose Villa, by and through

one of their attorneys, Elizabeth K. Hanford, Assistant Corporation Counsel, (collectively,

“Defendants”) hereby jointly move this Honorable Court, pursuant to Federal Rule of Civil

Procedure 12(b)(6), to dismiss Plaintiff’s First Amended Complaint at Law in its entirety and, in

support thereof, state as follows:




                                               1
    Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 2 of 15 PageID #:84




                                       INTRODUCTION

       Plaintiff Anjanette Young (“Plaintiff”) filed her original complaint on August 26, 2019,

naming as Defendants the City of Chicago, Officer Aporangao, Sergeant Wolinski, and unknown

Chicago Police Officers. ECF No. 1. Plaintiff filed her First Amended Complaint at Law on

October 12, 2019. ECF No. 15. In her First Amended Complaint, Plaintiff raises the following

claims: unlawful search and seizure under the Fourth Amendment of the United States Constitution

(Count I); and the following counts under Illinois law; false imprisonment (Count II); false arrest

(Count III); assault (Count IV); invasion of privacy (Count V); trespass (Count VI); intentional

infliction of emotional distress (Count VII); and negligent infliction of emotional distress (Count

VIII). Id. Plaintiff bases these claims on the execution of a search warrant that took place on

February 21, 2019. Id. at ¶¶ 13-15. Defendants jointly move to dismiss all pending claims.

       According to Plaintiff’s First Amended Complaint, on February 21, 2019, at 10:00 a.m.,

Defendant Officer Aporongao obtained a search warrant authorizing a search of 164 N. Hermitage

Ave., 1st Fl., Chicago, Illinois, 60612. Id. at ¶ 35. This search warrant, approved by a Cook County

Assistant State’s Attorney and signed by a Circuit Court of Cook County judge, authorized the

Defendants to search 164 N. Hermitage Ave., 1st Fl., Chicago, Illinois, 60612, for a black semi-

automatic handgun. Id. at ¶¶ 36, 50. Defendants applied for the search warrant after receiving

information from a J. Doe that Andy Simpson lived in the apartment and was in possession of a

handgun. Id. at ¶¶ 41, 49.

       Around 7:00 p.m. that same day, Defendant Officers went to 164 N. Hermitage Ave., 1st

Fl., to execute the search warrant, and encountered Plaintiff in the apartment. Id. at ¶¶ 14-15. Mr.

Simpson was not in the apartment when Defendant Officers arrived. According to Plaintiff’s First




                                                 2
    Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 3 of 15 PageID #:85




Amended Complaint, Mr. Simpson did not reside there. Id. at ¶ 38. No weapons or other illegal

contraband were recovered.

       The First Amended Complaint must be dismissed in its entirety because Plaintiff has pled

herself outside of court by incorporating by referencing the lawfully obtained search warrant that

was issued on February 21, 2019. In light of the authentic search warrant which Plaintiff

incorporates into her Complaint, the facts plead do not permit a reasonable inference that a

constitutional violation occurred. Further, Plaintiff’s state law claims are insufficiently pled

because the search warrant Plaintiff relies on authorized Defendant Officers to detain Plaintiff. In

addition, Plaintiff’s emotional distress claims do not permit a reasonable inference that Defendant

Officers acted with extreme and outrageous disregard for Plaintiff’s well-being. Accordingly,

Plaintiff’s First Amended Complaint must be dismissed in its entirety.

                                   STANDARD OF REVIEW

       The purpose of a motion to dismiss is to test the sufficiency of the complaint, not to decide

its merits. See Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). In order to state

a claim, a complaint must “contain sufficient factual matter, accepted as true, to state a claim that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Offering nothing more than

“‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not

do.’” Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (1955)). Neither will merely

tendering “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. Although the

modern Rule 8 marks a departure from the historical hyper-technical, code-pleading standard, “it

does not unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.”

Id. at 678–79.




                                                 3
     Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 4 of 15 PageID #:86




                                                 ARGUMENT

         Defendants are entitled to dismissal on all claims. First, Plaintiff’s Fourth Amendment,

privacy, and trespass claims fail because the officers entered the home based upon probable cause

and pursuant to a valid search warrant that was signed by a judge. Plaintiff incorporates this search

warrant by reference, citing to it multiple times throughout her complaint. To fulfil the rule of

completeness and properly apprise the Court of all pertinent facts, the entire search warrant is

attached as Exhibit A. By incorporating this search warrant into her complaint, Plaintiff has pled

herself out of court. See McFadden v. Pryor, Case No. 12-cv-4110, 2015 WL 3932100, at *4

(N.D. Ill. June 25, 2015).1 Plaintiff’s state law false imprisonment and false arrest claims fail

because plaintiff does not plead facts that permit a reasonable inference that detention was

unnecessary to ensure officer safety in executing a search warrant. The assault and emotional

distress claims succumb to the Illinois Tort Immunity Act. Lastly, respondeat superior and

indemnification claims fail because there is no liability on any underlying claims.

    I.       Count I (search and seizure), Count V (privacy), and Count VI (trespass) must be
             dismissed because Defendants lawfully entered the premises.

         Before searching 164 N. Hermitage Ave., 1st Fl., Chicago, Illinois, 60612, Defendant

Officer Aparangao presented evidence under oath to a Circuit Court of Cook County judge and

obtained a search warrant. ECF No. 15 at ¶¶ 35, 50. Search warrants are presumed to be valid.

See United States v. Childs, 447 F.3d 541, 546 (7th Cir. 2006). Omissions and immaterial

misstatements will not invalidate an otherwise legitimate warrant.                  See Forman v. Richmond

Police Dep’t, 104 F.3d 950, 964 (7th Cir. 1997); see also Supreme Video, Inc. v. Schauz, 15 F.3d

1
  “[A]lthough a court usually may not consider materials outside of the pleadings on a Rule 12(b)(6) (or 12(c))
motion), ‘an exception exists when a concededly authentic document is referred to in a complaint and is central to
the plaintiff's claim.’” Crosby v. City of Chicago, No. 18-cv-4094, 2018 WL 6198483, at *1 (N.D. Ill. Nov. 28,
2018) (citing ADM Alliance Nutrition, Inc. v. SGA Pharm Lab, Inc., 877 F.3d 742, 746 (7th Cir. 2017)); see also
Skeberdis v. Kinnally, No. 17-cv-6261, 2018 WL 3068379, at *1 n.3 (N.D. Ill. June 21, 2018) (a warrant is a public
record of which the Court may take judicial notice).

                                                         4
    Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 5 of 15 PageID #:87




1435, 1441 (7th Cir. 1994). The “law affords great deference to the probable cause finding made

by the judge who evaluated the warrant application in the first instance, and [courts]… will uphold

that determination so long as there is a substantial basis for concluding that a search would uncover

evidence of wrongdoing.” Edwards v. Jolliff-Blake, 907 F.3d 1052, 1057 (7th Cir. 2018) (citing

Illinois v. Gates, 462 U.S. 213, 236 (1983)).

       “A reasonably executed search pursuant to a valid search warrant generally will not violate

the Fourth Amendment.” Horton v. City of Chicago, 2012 WL 379770, at *4 (N.D. Ill. Feb. 3,

2012). A search warrant must be supported by probable cause and describe the place to be searched

and things to be seized. See United States v. Aljabari, 626 F.3d 940, 947 (7th Cir. 2010). “The

existence of probable cause is generally a fact question, but determining whether probable cause

exists as a matter of law is appropriate if there is no room for a difference of opinion concerning

the facts or their implications.” Horton v. City of Chicago, 2012 WL 379770, at *4 (N.D. Ill. Feb.

3, 2012) (citing Horne v. Wheeler, 2005 WL 2171151, at *5 (N.D.Ill. Sept. 6, 2005), see also

Jackson-Long v. Vill. of Matteson, 2011 WL 6257160 (N.D. Ill. 2011) (dismissing a complaint

alleging police executing a search warrant violated the 4th Amendment.)

       Along those same lines, “a party cannot be liable for trespass if acting pursuant to and

within the scope of a valid court order.” Ortiz v. City of Chicago, 686 F. Supp. 2d 782, 795 (N.D.

Ill. Feb. 18, 2010). Similarly, Illinois courts have extended the “reasonableness” requirement of

the Fourth Amendment to invasion of privacy claims, in that a warrant and probable cause showing

dispels any claim. See People v. Watson, 214 Ill.2d 271, 279–280 (2005).

       The facts of this case are similar to the decision in Edwards v. Jolliff-Blake, 907 F.3d 1052

(7th Cir. 2018). In Edwards, a judge found probable cause and authorized a warrant to search for

heroin after a J. Doe informant testified under oath. Id. at 1056. Four days later the police executed



                                                  5
    Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 6 of 15 PageID #:88




the search warrant and failed to locate either heroin or the subject of the warrant. Id. The

homeowners discovered minor property damage and sued, alleging a violation of their

constitutional rights. Id. The Seventh Circuit in Edwards deferred to the probable cause finding

made by the judge who evaluated the warrant application and found the search warrant to be valid.

Id. at 1057, 1062 (citing Illinois v. Gates, 462 U.S. 213, 236 (1983)).

       It is undisputed that Defendant Officers obtained a search warrant for 164 N. Hermitage

Ave., 1st Fl., Chicago, Illinois, 60612. ECF No. 15, at ¶ 35. The judge found probable cause and

issued a search warrant for the first floor apartment. Id. The warrant authorized the police to

search for a black semi-automatic handgun, ammunition, any articles or documents establishing

residency, and locked containers and any other illegal contraband. Id. at ¶ 36. While the warrant

identified Andy L. Simpson as the subject of the warrant, the search was not conditioned on the

police locating Mr. Simpson at the apartment. Plaintiff’s Fourth Amendment, privacy, and trespass

claims rely on her belief that the warrant was invalid because Defendants could and should have

done more investigation before executing the search warrant to determine who resided in the

apartment. Id. at ¶¶ 52–54. Yet, Plaintiff does not plead any facts which plausibly suggest that

Defendant Officers search warrant was obtained through an intentionally false statement or with

reckless disregard for the truth. See Bryant v. City of Chicago, No 13-cv-1319, 2017 WL 1386174

(N.D. Ill. April 18, 2017).

       Issuance of a search warrant does not require that the subject of the search warrant to reside

at the target address, but rather “requires a probability or substantial chance of criminal activity.”

Horne v. Wheeler, 2005 WL 2171151, at *4 (N.D. Ill. Sept. 6, 2005), citing Illinois v. Gates, 462

U.S. 213, 244 (1983). In Horne, the court found the fact that the subject of the warrant did not

live at the address listed in the warrant did not undercut the informant’s statement that the subject



                                                  6
    Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 7 of 15 PageID #:89




sold drugs out of that apartment. Id. at *5. According to the court in Horne, it “is not uncommon

for criminals to conduct illegal activity at locations other than their primary residence.” Id. As

such, a warrant does not mandate that the subject of the warrant reside at the apartment to be

searched. Id. at *4. Even if Andy Simpson did not reside in the 1st floor apartment, the warrant

for the 1st floor is not invalidated by those facts. Mr. Simpson could easily possess a weapon in

the 1st floor apartment without living there. The police had a valid search warrant issued by a

judge for the 1st floor apartment to search for evidence of a handgun and for Mr. Simpson, whether

or not he lived at the address. Even taking all of the steps that Plaintiff suggests in her complaint

would not have taken care of the fact that criminals conduct activity in areas other than their own

home.

        Further, Plaintiff’s argument completely disregards and discredits the Cook County judge

and Assistant State’s Attorney who reviewed the facts, questioned the J. Doe, and determined that

there was sufficient probable cause to authorize Defendants to enter the home and conduct a search.

The search warrant provides that the J. Doe was sworn under oath when he provided the following

information: “within the last 48 hours, J. Doe went to 164 N. Hermitage Ave. 1st floor apartment….

[where] SIMPSON, Andy L. … retrieved a semi-auto black handgun from his front waist band

and showed J. Doe … [then] ejected the black magazine and showed J. Doe the live ammunition

from the semi-automatic handgun. J. Doe stated that he knows the handgun was real because of

his familiarity with hand guns.” See Search Warrant, attached hereto as Exhibit A. The search

warrant further provides that the J. Doe identified Andy Simpson when shown a photograph and

identified the apartment when Defendant Officer Aporangao drove the J. Doe to the housing

complex. Id. The Cook County judge heard this recitation of facts directly from J. Doe and signed

each page of the complaint for search warrant, indicating that the sworn statements were presented



                                                 7
     Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 8 of 15 PageID #:90




before the judge. Id. Based on the search warrant issued for the 1st floor apartment (Plaintiff’s

apartment), Plaintiff’s complaint should be dismissed in its entirety with prejudice.

    II.      Count II (false imprisonment) and Count III (false arrest) fail because Plaintiff
             was lawfully detained.

          To establish a false imprisonment claim, “a plaintiff must show that that he was restrained

unreasonably.”2 Reynolds v. Menard, Inc., 365 Ill. App. 3d 812, 837 (1st Dist. 2006); see also

Irvin v. Southern Illinois Healthcare, 2019 IL App (5th) 170446, at ¶ 41. Similarly, under Illinois

law, “false arrest is the unlawful restraint of an individual’s personal liberty.”3 Meerbrey v.

Marshall Field & Co., 189 Ill. App. 3d 1085, 1091 (1st Dist. 1989). Yet “a warrant to search . . .

implicitly carries with it the limited authority to detain the occupants of the premises while a proper

search is conducted.” People v. Connor, 358 Ill. App. 3d 945, 953 (1st Dist. 2005) (citing

Michigan Summers, 452 U.S. 692, 705 (1981)); see also Bailey v. U.S., 568 U.S. 186, 193 (2013);

see also Jacobs v. Paynter, 727 F. Supp. 1212, 1220 (N.D. Ill. 1989) (false imprisonment and false

arrest claims are linked to viability of Fourth Amendment search and seizure claim); see also

Muhammad v. Pearson, 900 F.3d 898, 907 (7th Cir. 2018) (“When police are executing a search

warrant, the Fourth Amendment does not forbid them from detaining the occupants of the premises

during the search.”). In addition, handcuffs may be lawfully used to detain an individual during

the search of a home. See Connor, 358 Ill. App. 3d at 952. The purpose is to decrease any safety

risk that may arise during the execution of a search warrant. Id. Here, Defendant Officers were

acting pursuant to a valid search warrant, thus defeating Plaintiff’s false imprisonment and false


2
  Although this Honorable Court in Boone v. City of Chicago, No. 16-cv-11510, 2018 WL 1014509 (N.D. Ill.
February 22, 2018) states the law as requiring a showing that an officer had reasonable grounds to believe a person
committed an offense, Irvin v. Southern Illinois Healthcare, 2019 IL App (5th) 170446, demonstrates otherwise and
instead suggests that “reasonableness of the restraint” is the cornerstone of the inquiry. This case is further
distinguished from Boone, because there are no allegations that Defendant Officer Aporongao (the affiant) knew that
information contained in the search warrant was false.
3
  Illinois case law provides that duplicative claims may be properly dismissed. See DeGeer v. Gillis, 707 F. Supp.
2d 784, 795 (N.D. Ill. 2010) (citing Nagy v. Beckley, 218 Ill. App. 3d 875, 879 (1st Dist. 1991).

                                                        8
    Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 9 of 15 PageID #:91




arrest claims.

   III.      Count IV (assault) cannot survive dismissal, because Defendant Officers did not
             make threating statements or intend to cause harm.

          Under Illinois law, assault is “an intentional, unlawful offer of corporal injury by force

unlawfully directed, under such circumstances as to create a well-founded fear of imminent peril,

coupled with the apparent present ability to effectuate the attempt if not prevented.” See Hespe v.

City of Chicago, 307 F. Supp. 3d 874, 890 (N.D. Ill. 2018) (quoting Parrish by Bowker v. Donahue,

110 Ill. App. 3d 1081, 1083 (3rd Dist. 1982). In other words, “[a]n assault requires words,

ordinarily accompanied by a menacing gesture (such as pointing a gun at the plaintiff).” Merheb

v. Ill. State Toll Highway Authority, 267 F.3d 710, 714 (7th Cir. 2001). The only statement Plaintiff

claims that Defendant Officers made while allegedly pointing guns at her is to put her hands up.

This statement is a standard one used by many police officers and is not an offer of corporal injury.

Further, Defendant Officers were justified in pointing their guns at an unknown individual and

telling her to put her hands up, because they were executing a lawful search warrant for a semi-

automatic handgun—an inherently dangerous situation.

          But even if Defendant Officers’ conduct could be considered an assault under Illinois law,

Plaintiffs cannot show that their conduct was willful and wanton. The Illinois Tort Immunity Act

shields public employees from liability for actions committed “in the execution or enforcement of

any law unless such act or omission constitutes willful and wanton conduct.” 745 ILCS 10/2-202.

Conduct is “willful and wanton” where it is performed with an “actual or deliberate intention to

harm or with an utter indifference to or conscious disregard for the safety of others” or “reckless

disregard for the safety of others.” Chelios v. Heavener, 520 F.3d 678, 693 (7th Cir. 2008)

(citations omitted). Defendants were executing a valid search warrant when they entered the

apartment. See ECF No. 15 at ¶ 35. The law is clear that in order to preserve officer safety,


                                                  9
    Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 10 of 15 PageID #:92




occupants can be detained and handcuffed. See Connor, 358 Ill. App. 3d at 952. It follows that

having their weapons drawn while they clear the house is not an assault and certainly not willful

and wanton. Plaintiff has not presented any evidence that would show that the Defendant Officers

engaged in any conduct that was intended to harm Plaintiff. Instead, Plaintiffs’ version of events

merely demonstrates that Defendant Officers were executing a search warrant. Accordingly,

Plaintiff fails to show that the officers’ actions rise to the level of willful and wanton conduct.

   IV.      Count VII (intentional infliction of emotional distress) fails to provide sufficient
            facts to support this claim.

         Illinois courts set a “high bar” for a plaintiff to properly set forth an intentional infliction

of emotional distress (“IIED”) claim. Richards v. U.S. Steel, 869 F.3d 557, 566 (7th Cir. 2017).

To state a claim for IIED under Illinois law, a plaintiff must allege that: (1) the conduct involved

must be extreme and outrageous; (2) the actor must intend that his conduct cause severe emotional

distress or be aware of a high probability of causing severe emotional distress; (3) the conduct

must actually cause severe emotional distress. Breneisen v. Motorola, Inc., 512 F.3d 972, 983 (7th

Cir. 2008) (citing Feltmeier v. Feltmeier, 207 Ill. 2d 263, 269 (2003)). “Liability has been found

only where the conduct has been so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in

a civilized community.” Schweihs v. Chase Home Fin., LLC, 2016 IL 120041, ¶ 51. If any one of

these elements is missing, a party cannot establish an IIED claim. See, e.g., Smith v. Dominick’s

Finer Foods, Inc., No. 05-cv-4461, 2009 WL 2358580, at * 6 (N.D. Ill. July 28, 2009) (“Plaintiff

has the burden of establishing the elements of his IIED claim.”).

         Plaintiff’s claim fails on the outset because Plaintiff’s complaint does not contain any

unlawful conduct. Yet even if an underlying claim survives, Plaintiff still fails to allege sufficient

facts to establish any of the elements of an IIED claim. At most, Plaintiff’s allegations are a mere


                                                   10
    Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 11 of 15 PageID #:93




restatement of the elements of the claim, which is insufficient. See, e.g., Twombly, 550 U.S. at

545 (“a plaintiff's obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

than labels and conclusions, and a formulaic recitation of a cause of action's elements will not do.”)

        To determine whether conduct alleged is extreme and outrageous, courts employ an

objective standard, taking into consideration the particular facts of the case. Lewis v. Sch. Dist.

#70, 523 F.3d 730, 747 (7th Cir. 2008). The Illinois Supreme Court has held that “to qualify as

outrageous, the nature of the defendant’s conduct must be so extreme as to go beyond all possible

bounds of decency and be regarded as intolerable in a civilized society.” Feltmeier, 2074 Ill. 2d

263, 274 (2003). When an IIED claim arises from abuse of police power, “there must be

allegations of more than a misuse of police authority to support a claim of extreme and outrageous

behavior.” Carr v. Village of Richmond, No. 96-cv-50203, 1996 WL 663921, at *9 (N.D. Ill. Nov.

15, 1996). Plaintiff fails to allege such facts.

        There are no allegations Defendant Officers created any false statements or otherwise

fabricated any evidence; instead, Plaintiff merely alleges Defendant Officers relied on statements

from the J. Doe (ECF No. 15 at ¶ 41), which are the same statements that the Cook County judge

relied upon when the J. Doe provided sworn statements to him. Such reliance on the part of the

Defendant Officers does not rise to the level of extreme and outrageous behavior, much less a

misuse of police authority. See Carr, No. 96-cv-50203, 1996 WL 663921, at *8.

        Further, there are no facts alleged from which it could reasonably be inferred that

Defendant Officers intended to inflict severe emotional distress upon Plaintiff or that Defendant

Officers recklessly disregarded a high probability that their conduct would cause Plaintiff severe

emotional distress.




                                                   11
    Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 12 of 15 PageID #:94




        Moreover, Plaintiff has failed to allege any facts establishing that she suffered severe

emotional distress. Plaintiff claims that she “suffered and continues to suffer long-term, severe

emotional distress and trauma” (ECF No. 15 at ¶ 129), but it is well-settled that the types of harm

Plaintiff alleges are not considered “severe” and are insufficient to state a claim for IIED. See,

e.g., Khan v. American Airlines, 266 Ill. App. 3d 726, 733 (1994) (where plaintiff alleged that as

a result of the an incident with police, he had “problems sleeping, refrain[ed] from discussing the

incident with his spouse, fear[ed] that he will again be arrested, [and] has reoccurring nightmares

of being arrested,” the court upheld dismissal of the plaintiff’s IIED claim because these harms

were not severe and were not the type that “no reasonable person could be expected to endure.”)

(internal quotations omitted); Adams v. Sussman &Hertzberg, Ltd., 292 Ill. App. 3d 30, 38 (1997)

(“[t]he infliction of such emotional distress as fright, horror, grief, shame, humiliation and worry

is not sufficient to give rise to a cause of action [for IIED]”); Farrar v. Bracamondes, 332 F. Supp.

2d 1126 (N.D. Ill. 2004) (“Stress, nervousness, anxiety, and sleeplessness that do not require

medical treatment are not severe emotional distress”). Because Plaintiff has not alleged facts

sufficient to establish any element of this claim, Count VII must be dismissed.

   V.        Count VIII (negligent infliction of emotional distress) must be dismissed with

             prejudice.

        Plaintiff attempts to plead a negligent infliction of emotional distress claim. But under

Illinois law, Defendant Officers would never be liable for any negligence claims alleged. See

Illinois Tort Immunity Act, 745 ILCS 10/2-202. As such, Count VIII must be dismissed with

prejudice.




                                                 12
    Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 13 of 15 PageID #:95




   VI.      Plaintiff fails to plead her complaint with specificity as to Defendant Officers’
            conduct.

         In order to prevail on a civil rights action, Plaintiff “must prove that the defendant

personally participated in or caused the unconstitutional actions.” Allejo v. Heller, 382 F.3d 930,

936 (7th Cir. 2003); see also Crowder v. Lash, 687 F.2d 996, 1005 (7th Cir. 1982). The crux of

Plaintiff’s First Amended Complaint appears to be against Defendant Officer Aporangao for

allegedly failing to conduct sufficient investigation into the resident of 164 N. Hermitage Ave., 1st

Fl., Chicago, Illinois, 60612. Allegations against the remaining Defendant Officers are blanket

statements demonstrating that Defendant Officers relied upon Defendant Officer Aporongao in

applying for and obtaining the search warrant. Without a showing that the other Defendant

Officers should have known of material false statements contained in the search warrant, there is

no constitutional violation or related state law claims as to them. Accordingly, the remaining

officers request that they be dismissed from this case given the lack of specificity in Plaintiff’s

operative complaint.

   VII.     No claims exist to support respondeat superior or indemnification.

         Defendant City has a responsibility to pay a judgment for compensatory damages under a

theory of respondeat superior pursuant to 745 ILCS 10/9-102. But Plaintiff may only recover

damages from Defendant City pursuant to respondeat and indemnification if the Defendant

Officers are found liable of a constitutional violation or an underlying tort. 745 ILCS 10/2-109;

City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986). Given that all of Plaintiff’s counts fail,

dismissal of these claims is appropriate.




                                                 13
    Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 14 of 15 PageID #:96




                                           CONCLUSION

       WHEREFORE for the reasons stated, Defendants respectfully request that this Court

grant their motion to dismiss Plaintiff’s First Amended Complaint at Law and grant any other

relief this Court deems just and proper.



Dated: January 24, 2020                      Respectfully submitted,

                                             DEFENDANT OFFICERS

                                             By: /s/ Elizabeth K. Hanford
                                             ELIZABETH K. HANFORD
                                             Assistant Corporation Counsel III

JESSICA GRIFF, Assistant Corporation Counsel Supervisor
ELIZABETH HANFORD, Assistant Corporation Counsel III
NATHAN SHINE, Assistant Corporation Counsel III
City of Chicago Department of Law
Federal Civil Rights Litigation Division
30 N. LaSalle Street, Suite 900
Chicago, Illinois 60602
(312) 742-5113
Atty. No. 6324009
Jessica.Griff@cityofchicago.org
Elizabeth.Hanford@cityofchicago.org
Nathan.Shine@cityofchicago.org


                                             CITY OF CHICAGO

                                             MARK A. FLESSNER
                                             Corporation Counsel for the City of Chicago

                                             By: /s/ Marques Berrington
                                             MARQUES BERRINGTON
                                             Assistant Corporation Counsel III

CAROLINE FRONCZAK, Deputy Corporation Counsel
MARQUES BERRINGTON, Assistant Corporation Counsel III
KYLE ROCKERSHOUSEN, Assistant Corporation Counsel III
City of Chicago Department of Law
Federal Civil Rights Litigation Division


                                               14
   Case: 1:19-cv-05312 Document #: 23 Filed: 01/24/20 Page 15 of 15 PageID #:97




30 N. LaSalle Street, Suite 900
Chicago, Illinois 60602
(312) 744-6995
Caroline.Fronczak@cityofchicago.org
Marques.Berrington@cityofchicago.org
Kyle.Rockershousen@cityofchicago.org




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, I served a copy of the foregoing using the

CM/ECF system, which will send notifications to all attorneys of record.

                                                    /s/ Elizabeth K. Hanford
                                                    Elizabeth K. Hanford
                                                    Assistant Corporation Counsel




                                               15
